        Case 1:19-cr-00561-LAP Document 28 Filed 10/07/19 Page 1 of 4   1
     J9N9DONC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                11 CV 691 (LAK)

5                                                  19 CR 561 (LAP)

6    STEVEN DONZIGER,

7                     Defendant.

8    ------------------------------x

9                                                  New York, N.Y.
                                                   September 23, 2019
10                                                 10:07 a.m.

11
     Before:
12
                            HON. LORETTA A. PRESKA
13
                                                   District Judge
14

15                                 APPEARANCES

16   SEWARD & KISSEL LLP
     BY: RITA M. GLAVIN
17        BRIAN P. MALONEY
     Special Prosecutors
18
     ANDREW J. FRISCH
19        Attorney for Defendant

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 28 Filed 10/07/19 Page 2 of 4        2
     J9N9DONC

1              (Case called)

2              THE COURT:    United States against Steven Donziger.

3              Good morning.     Is the government ready?

4              MS. GLAVIN:    Good morning, your Honor.       Rita Glavin

5    and Brian Maloney for the prosecution.

6              THE COURT:    Good morning.

7              Is the defense ready?

8              MR. FRISCH:    Your Honor, good morning.       Andrew Frisch

9    for Mr. Donziger who is seated to my left.

10             THE COURT:    Yes, sir.    Good morning.     How would you

11   like to proceed.

12             Counsel.

13             MS. GLAVIN:    Your Honor, I have provided discovery to

14   Mr. Frisch.    To the extent we get more I expect we will be

15   providing it on a rolling basis.

16             I've had an opportunity to have some discussions with

17   Mr. Frisch and I think he would like to report on a proposed

18   schedule.

19             THE COURT:    Mr. Frisch.

20             MR. FRISCH:    So, your Honor, as Ms. Glavin notified

21   the Court last time, the discovery embraces the more than two

22   thousand docket entries and the underlying civil case.             There's

23   also 19 days of depositions of Mr. Donziger, so it's a lot to

24   get through.

25             My understanding is Ms. Glavin has a trial coming up


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 28 Filed 10/07/19 Page 3 of 4         3
     J9N9DONC

1    in the Southern District and she'll be available -- I imagine

2    she and I will keep in contact while she's on trial.           But I

3    think what we would jointly propose is that we set the next

4    conference for after Thanksgiving.        My understanding is that

5    Ms. Glavin's trial will keep her busy until November.              When her

6    trial is over we'll have another very substantial meeting, I

7    expect.   And if we come to the court after Thanksgiving I think

8    we'll be in a position to advise the Court whether we're

9    resolving this case or whether we have to set a motion

10   schedule.

11             THE COURT:    Yes, sir.    Any objection?

12             MS. GLAVIN:    No, your Honor.

13             THE COURT:    Very well.    Thank you.

14             THE DEPUTY CLERK:     How is December 4 at 9:30?

15             MR. FRISCH:    That's fine for me.

16             MS. GLAVIN:    That's fine for me, your Honor.

17             THE COURT:    Thank you.

18             What else, friends?

19             MS. GLAVIN:    Nothing, your Honor.      In an abundance of

20   caution and without conceding that the Speedy Trial Act applies

21   we would ask that time be excluded from now until December 4.

22             MR. FRISCH:    I have no objection, Judge.

23             THE COURT:    Without holding that the Speedy Trial Act

24   applies, time between today and December 4 is excluded from

25   calculation under the Speedy Trial Act in the interests of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00561-LAP Document 28 Filed 10/07/19 Page 4 of 4   4
     J9N9DONC

1    justice in order to permit the prosecution to make discovery

2    available and to permit counsel to continue their discussions.

3              Anything else, friends?

4              MR. FRISCH:    No, your Honor.

5              MS. GLAVIN:    No, your Honor.

6              THE COURT:    Thank you.    Good morning, ladies and

7    gentlemen.

8              (Adjourned)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
